FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 21, 2020

                                        No. 04-20-00051-CV

                                   MEDFINMANAGER, LLC,
                                         Appellant

                                                  v.

                                            John SALAS,
                                              Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-22706
                          Honorable Karen H. Pozza, Judge Presiding


                                           ORDER
        On September 15, 2020, appellee John Salas filed a single brief labeled “Appellee’s
Brief,” raising cross-appellant points and making appellant’s cross-appellee brief due by October
15, 2020. See TEX. R. APP. P. 38.6(b). Neither a cross-appellee’s brief nor motion requesting an
extension of time to file that brief has been filed. We therefore ORDER appellant to file by
November 20, 2020 its cross-appellee's brief and a written response explaining its failure to
timely file the brief. Appellant is advised that if a cross-appellee’s brief is not filed, the case may
be set at issue without a cross-appellee’s brief. Should appellant choose to include its cross-
appellee’s points in its reply brief, it must file a motion for leave requesting such relief by
October 26, 2020.


                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court